UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


In re Federal National Mortgage
Association Securities, Derivative, and               MDL No. 1668
"ERISA" Litigation

Fe era ousmg Fmance gency as
Conservator for the Federal National                 Civil Case No. 07-1221 (RJL)
Mortgage Association v. Raines, et al.
 Middleton

                                           ORDER                           1L.-
          For the reasons set forth in the Memorandum Opinion, it is thi~ day of July, 2010,

hereby

          ORDERED that Fannie Mae's Motion to Dismiss Middleton's Shareholder
Derivative Complaint [Civ. No. 07-1221, Dkt. #14] is GRANTED; it is further

          ORDERED that Defendant Franklin D. Raines's Motion to Dismiss Middleton's
Shareholder Derivative Complaint [Civ. No. 07-1221, Dkt. #15] is GRANTED; it is

further

          ORDERED that Defendant 1. Timothy Howard's Motion to Dismiss Middleton's
Shareholder Derivative Complaint [Civ. No. 07-1221, Dkt. #18] is GRANTED; it is
further

          ORDERED that FHFA's Motion for Approval of Voluntary Dismissal without
Prejudice or, in the Alternative, To Stay Proceedings [Civ. No. 07-1221, Dkt. #58] is
DENIED; it is further
          ORDERED that the Individual Defendants' Motion to Dismiss with Prejudice for
Failure to Prosecute [Civ. No. 07-1221, Dkt. #61] is DENIED; and it is further

                                                                 ,
          ORDERED that the case is DISMISSED with prejudice as to all defendants.
          SO ORDERED.